

116 HR 4319 IH: Immigrant Witness and Victim Protection Act of 2019
U.S. House of Representatives
2019-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4319IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2019Mr. Panetta (for himself, Ms. Jayapal, Ms. Bonamici, Mr. Carbajal, Ms. Clarke of New York, Mr. Cleaver, Mr. Correa, Mr. Blumenauer, Ms. Eshoo, Mr. Espaillat, Ms. Garcia of Texas, Mr. Grijalva, Ms. Haaland, Mr. Johnson of Georgia, Mr. Khanna, Ms. Lofgren, Mrs. Carolyn B. Maloney of New York, Mr. McGovern, Ms. Meng, Ms. Moore, Mrs. Murphy, Mrs. Napolitano, Ms. Norton, Ms. Omar, Ms. Pressley, Ms. Roybal-Allard, Mr. Rush, Ms. Sánchez, Ms. Schakowsky, Mr. Sires, Mr. Smith of Washington, Mr. Soto, Mr. Suozzi, Mr. Swalwell of California, Mr. Vargas, and Ms. Velázquez) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to eliminate the annual numerical limitation on U
			 visas, to require the Secretary of Homeland Security to grant work
			 authorization to aliens with a pending application for nonimmigrant status
			 under subparagraph (U) or (T) of section 101(a)(15) of such Act, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Immigrant Witness and Victim Protection Act of 2019. 2.Purpose; Findings; Sense of Congress (a)PurposeThe purpose of this Act is to remove barriers for alien survivors of domestic violence, sexual assault, human trafficking, and other crimes who may be eligible for protections under the Violence Against Women Act of 1994 (VAWA), the Trafficking Victims Protection Act of 2000 (TVPA).
 (b)FindingsCongress finds the following: (1)Threats of deportation are one of the most potent tools abusers and perpetrators of crime use to maintain control over and silence alien victims and to avoid criminal prosecution. Abusers and perpetrators leverage the immigration system in the abuse and exploitation of aliens they victimize.
 (2)A bipartisan majority in Congress created critical immigration protections in VAWA, TVPA and their subsequent reauthorizations in recognition that alien survivors of domestic violence, sexual assault, human trafficking, and other eligible crimes often fear that reaching out for help may lead to their deportation.
 (3)Detention and removal of those with victim-based cases undermines the intent of VAWA and re-traumatizes victims and their children. Deporting survivors while they await decisions on their cases discourages victims from accessing justice, undermines the usefulness of these forms of relief as tools for law enforcement that seek to keep all communities safe, separates them from their children and support networks, and eliminates the ability of local law enforcement to continue protecting and working with such crime survivors.
 (4)Lack of timely access to employment authorization makes victims more vulnerable and likely to need to endure or return to abusive relationships or exploitative conditions. Crime survivors should have access to work authorization to escape abusive situations, and gain self-sufficiency following victimization so they can support themselves and their children.
 (c)Sense of CongressIt is the sense of Congress that the Secretary of Homeland Security should not deport crime victims before their applications for humanitarian relief are fully adjudicated, as it undermines critical bi-partisan protections created in VAWA and the TVPA.
 3.Elimination of annual numerical limitation on U visasSection 214(p) of the Immigration and Nationality Act (8 U.S.C. 1184(p)) is amended by striking paragraph (2).
		4.Work authorization while applications for U and T visas are pending
 (a)U visasSection 214(p) of the Immigration and Nationality Act (8 U.S.C. 1184(p)) is amended— (1)in paragraph (6), by striking the last sentence; and
 (2)by adding at the end the following:  (8)Work authorizationNotwithstanding any provision of this Act granting eligibility for employment in the United States, the Secretary of Homeland Security shall grant employment authorization to an alien who has filed an application for nonimmigrant status under section 101(a)(15)(U) on the date that is the earlier of—
 (A)the date on which the alien’s application for such status is approved; or (B)a date determined by the Secretary that is not later than 180 days after the date on which the alien filed the application..
 (b)T visasSection 214(o) of the Immigration and Nationality Act (8 U.S.C. 1184(o)) is amended by adding at the end the following:
				
 (8)Notwithstanding any provision of this Act granting eligibility for employment in the United States, the Secretary of Homeland Security shall grant employment authorization to an alien who has filed an application for nonimmigrant status under section 101(a)(15)(T) on the date that is the earlier of—
 (A)the date on which the alien’s application for such status is approved; or (B)a date determined by the Secretary that is not later than 180 days after the date on which the alien filed the application..
 (c)VAWA Self-PetitionersSection 204(a)(1)(K) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(K)) is amended— (1)in the matter preceding clause (i), by striking , the alien;
 (2)in clause (i), by inserting the alien before is eligible; and (3)by amending clause (ii) to read as follows:
					
 (ii)notwithstanding any provision of this Act restricting eligibility for employment in the United States, the Secretary of Homeland Security shall grant employment authorization to such an alien on the date that is the earlier of—
 (I)the date on which the alien’s application for lawful permanent resident status is approved; or (II)a date determined by the Secretary that is not later than 180 days after the date that is the earlier of the date on which the alien filed the application or the alien’s petition as a VAWA self-petitioner is approved..
 (d)Cancellation of removalSection 240A(b)(2) of the Immigration and Nationality Act (8 U.S.C. 1229b(b)(2)) is amended by adding at the end the following:
				
 (E)Work authorizationNotwithstanding any provision of this Act granting eligibility for employment in the United States, the Secretary of Homeland Security shall grant employment authorization to an alien who has filed an application for cancellation of removal under this paragraph on a date that is not later than 180 days after the date on which the alien filed the application..
			5.Stay of removal
 (a)In generalAn alien described in subsection (b) shall not be removed from the United States under section 240 of the Immigration and Nationality Act (8 U.S.C. 1229a) or any other provision of law until there is a final denial of the alien’s application for status after the exhaustion of administrative and judicial review.
 (b)Aliens describedAn alien is described in this subsection if the alien— (1)has a pending application under section 101(a)(15)(T), 101(a)(15)(U), 106, 240A(b)(2), or 244(a)(3) (as in effect on March 31, 1997) of the Immigration and Nationality Act (8 U.S.C. 1101, 1229a, 1254a); or
 (2)is a VAWA self-petitioner, as defined in section 101(a)(51) of the Immigration and Nationality Act, with a pending application for relief under a provision referred to in one of subparagraphs (A) through (G) of such section.
 6.Prohibition on detention of certain victims with pending petitions and applicationsSection 236 of the Immigration and Nationality Act (8 U.S.C. 1226) is amended by adding at the end the following:
			
				(a)Prohibition on detention of certain victims with pending petitions and applications
 (1)In generalNotwithstanding any other provision of this Act, there shall be a presumption that the alien described in paragraph (2) should be released from detention. The Secretary of Homeland Security shall have the duty of rebutting this presumption, which may only be shown based on clear and convincing evidence, including credible and individualized information, that the use of alternatives to detention will not reasonably ensure the appearance of the alien at removal proceedings, or that the alien is a threat to another person or the community. The fact that an alien has a criminal charge pending against the alien may not be the sole factor to justify the continued detention of the alien.
 (2)Alien describedAn alien is described in this paragraph if the alien— (A)has a pending application under section 101(a)(15)(T), 101(a)(15)(U), 106, 240A(b)(2), or 244(a)(3) (as in effect on March 31, 1997); or
 (B)is a VAWA self-petitioner, as defined in section 101(a)(51), with a pending application for relief under a provision referred to in one of subparagraphs (A) through (G) of such section..
		